


WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110(1)          Subject to this section,
    no person shall publish the name of a young person, or any other information
    related to a young person, if it would identify the young person as a young
    person dealt with under this Act.

(2) Subsection (1) does not apply

(a) in a case where the information
    relates to a young person who has received an adult sentence;

(b) in a case where the information
    relates to a young person who has received a youth sentence for a violent
    offence and the youth justice court has ordered a lifting of the publication
    ban under subsection 75(2); and

(c) in a case where the publication of the
    information is made in the course of the administration of justice, if it is
    not the purpose of the publication to make the information known in the
    community.

(3) A young person referred to in
    subsection (1) may, after he or she attains the age of eighteen years, publish
    or cause to be published information that would identify him or her as having
    been dealt with under this Act or the
Young Offenders Act
, chapter Y-1
    of the Revised Statutes of Canada, 1985, provided that he or she is not in
    custody pursuant to either Act at the time of the publication.

111(1)          Subject to this section,
    no person shall publish the name of a child or young person, or any other
    information related to a child or a young person, if it would identify the
    child or young person as having been a victim of, or as having appeared as a
    witness in connection with, an offence committed or alleged to have been
    committed by a young person.

138(1)          Every person who
    contravenes subsection 110(1) (identity of offender not to be published), 111(1)
    (identity of victim or witness not to be published), 118(1) (no access to
    records unless authorized) or 128(3) (disposal of R.C.M.P. records) or section
    129 (no subsequent disclosure) of this Act, or subsection 38(1) (identity not
    to be published), (1.12) (no subsequent disclosure), (1.14) (no subsequent
    disclosure by school) or (1.15) (information to be kept separate), 45(2)
    (destruction of records) or 46(1) (prohibition against disclosure) of the
Young
    Offenders Act
, chapter Y-1 of the Revised Statutes of Canada, 1985,

(a) is guilty of an indictable offence
    and liable to imprisonment for a term not exceeding two years; or

(b)  is guilty of an offence punishable
    on summary conviction.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. P.K., 2018 ONCA 109

DATE: 20180205

DOCKET: C63547

Juriansz, Miller and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

P.K.

Appellant

Ian B. Kasper, for the appellant

Elena Middelkamp, for the respondent

Heard: February 2, 2018

On appeal from the conviction entered on October 11, 2016
    and the sentence imposed on November 4, 2016l by Justice Anton Zuraw of the Ontario
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

In light of the Crowns appropriate concession
    that the sentence imposed exceeded the maximum available under the
YCJA
, it is for this court to craft a fit sentence. It is unnecessary to
    deal with the other grounds raised.

[2]

Recognizing the seriousness of the offences, and
    considering the fresh evidence, which the Crown concedes shows the appellant
    has made rehabilitative strides, we would vary the sentence to one of 24
    months custody and supervision broken down as follows: 16 months secure
    custody and 8 months community supervision, 494 days of custody shall be
    credited against this sentence. The custodial sentence to be followed by 12
    months probation on the following terms: report to a probation officer as
    directed, reside at an address approved by the probation officer, attend school
    or seek and maintain employment, and actively participate in counselling as
    directed by probation and sign releases to allow probation to monitor the
    counselling, and abide by any curfew imposed by the probation officer, and not
    purchase, possess or consume any drugs stated in the
CDSA
except with a medical prescription.

[3]

Leave to appeal sentence is granted and the
    appeal is allowed and the sentence varied as set out above.


